DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/15/2022 has been entered.
 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7, 16, 18, 19, and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Miyazawa (US Pub. No. 2018/0152657).
Regarding claim 1, in FIG. 6, Miyazawa discloses a solid state imaging device, comprising: a semiconductor substrate (101, paragraph [0170]) that is provided with a pixel region on which a plurality of pixels (PD) is arranged in a planar manner; a wiring layer (82/102, paragraph [0172]) that is laminated on the semiconductor substrate and is provided with wiring connected to the plurality of pixels; a support substrate (81, paragraph [0161]) that is bonded to the wiring layer and supports the semiconductor substrate, wherein a plurality of electrode pads (322, paragraph [0165]) used to be electrically connected to an outside is arranged at positions overlapping the pixel region in the wiring layer when the semiconductor substrate is viewed in a planar manner; through-holes (88, paragraph [0166]) are provided at positions corresponding to the plurality of electrode pads in the support substrate, wherein the through-holes are constantly tapered from an upper surface of the support substrate through a lower surface of the support substrate into the wiring layer such that openings of the through-holes at the upper surface of the support substrate are larger than openings of the through-holes at the lower surface of the support substrate; and a through-electrode (90, paragraph [0272]) that is electrically and physically connected to the electrode pad at a bottom surface of the through-hole and extends to the upper surface of the support substrate through the through-hole.
Regarding claim 7, in FIG. 6, Miyazawa discloses that the through-electrode is formed by burying the through-hole with a conductor (90, paragraph [0272]).
Regarding claim 16, in FIG. 6, Miyazawa discloses a solid state imaging device, including: a semiconductor substrate (101, paragraph [0170]) that is provided with a pixel region on which a plurality of pixels (PD) is arranged in a planar manner; a wiring layer (82/102, paragraph [0172]) that is laminated on the semiconductor substrate and is provided with wiring connected to the plurality of pixels; a support substrate (81, paragraph [0161]) that is bonded to the wiring layer and supports the semiconductor substrate, wherein a plurality of electrode pads (322, paragraph [0165]) used to be electrically connected to an outside is arranged at positions overlapping the pixel region in the wiring layer when the semiconductor substrate is viewed in a planar manner; through-holes (88, paragraph [0166]) are provided at positions corresponding to the plurality of electrode pads in the support substrate, wherein the through-holes are constantly tapered from an upper surface of the support substrate through a lower surface of the support substrate into the wiring layer such that openings of the through-holes at the upper surface of the support substrate are larger than openings of the through-holes at the lower surface of the support substrate; and a through-electrode (90, paragraph [0272]) that is electrically and physically connected to the electrode pad at a bottom surface of the through-hole and extends to the upper surface of the support substrate through the through-hole.
Regarding claim 18, in FIG. 6, Miyazawa discloses that the through-electrode is formed by burying the through-hole with a conductor (90, paragraph [0272]).
Regarding claims 19 and 21, in FIG. 6, Miyazawa discloses that each of the through-holes is provided within the pixel region (vertically overlaps pixels (PD)).
Response to Arguments
Applicant’s arguments with respect to claims 1, 7, 16, 18, 19, and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUCKER J WRIGHT whose telephone number is (571)270-3234. The examiner can normally be reached 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUCKER J WRIGHT/           Primary Examiner, Art Unit 2896